DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “the locking head further comprises a pivot arm and a clamping element.”  It is unclear whether such recitation refers to the first locking head, the second locking head, each of the first and second locking heads, or the first and second locking head together comprise a pivot arm and a clamping element.  Furthermore, claim 1 already recites that the first locking head has a first pivot arm and the second locking head has a second pivot arm.  Thus, it is also unclear whether “a pivot arm” refers to an additional pivot arm.  For examination purposes, the Examiner is interpreting claim 3 as reciting “each of the first and second locking heads further comprise a clamping element.”
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “the first and second locking heads comprise a first and second screw hole.”  It is unclear whether such recitation refers to each of the first and second locking heads comprising both a first and second screw hole or the first locking head comprises a first screw hole and the second locking head comprises a second screw hole.  For examination purposes, the Examiner is interpreting claim 4 as reciting “the first locking head comprises a first screw hole and the second locking head comprises a second screw hole.”
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “a first and second fastener inserted into the first and second screw holes.”  It is unclear whether such recitation refers the first and second fasteners inserted into each screw hole or the first fastener inserted into the first screw hole and the second fastener inserted into the second screw hole.  For examination purposes, the Examiner is interpreting claim 5 as reciting “a first fastener inserted into the first screw hole and a second fastener inserted into the second screw hole.”
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites “the first and second locking heads comprise a first and second screw hole.”  It is unclear whether such recitation refers to each of the first and second locking heads comprising both a first and second screw hole or the first locking head comprises a first screw hole and the second locking head comprises a second screw hole.  For examination purposes, the Examiner is interpreting claim 16 as reciting “the first locking head comprises a first screw hole and the second locking head comprises a second screw hole.”
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites “a first and second fastener inserted into the first and second screw holes.”  It is unclear whether such recitation refers the first and second fasteners inserted into each screw hole or the 
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the limitation "the first and second clamping elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 13 recites a first clamping element and claim 14 recites a second clamping element.  However, neither of these claims recite both first and second clamping elements or first and second screw holes.  Thus, claim 18 cannot properly depend from any of the preceding claims.  For examination purposes, the Examiner is interpreting claim 18 as reciting “wherein the first locking head comprises a first clamping element and the second locking head comprises a second locking element” between “method of claim 17” and “wherein when the first and second fasteners.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) and pre-AIA  35 U.S.C. 102(e) as being anticipated by Richelsoph et al. (US 2007/0049932 A1).
Claim 1. Richelsoph et al. disclose a method of affixing a transverse connector system to a spine of a patient, said method comprising: securing a plurality of bone anchors (see “anchors in the form of hooks and/or screws” in para. 0005) to the spine (see para. 0005); securing a first elongated rod (rod 12) and a second elongated rod (rod 12) to the spine (see “pair of rods” in para. 0005), wherein the first elongated rod and the second elongated rod are retained by the plurality of bone anchors (see para. 0005); coupling the transverse connector system to the first elongated rod and the second elongated rod (see Figs. 12A-12B), the transverse connector system further comprising: a first and a second locking head (first locking head is one set of upper clamping element 16 and lower clamping member 70; second locking head is other set of upper clamping element 16 and lower clamping member 70); a transverse rod (see 
Claim 2. Richelsoph et al. disclose wherein the first and second elongated rods are parallel to one another (see abstract) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 3. Richelsoph et al. disclose wherein the locking head further comprises a pivot arm (lever member 76) and a clamping element (collar 36) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 4. Richelsoph et al. disclose wherein the first and second locking heads comprise a first and second screw hole (holes in collars 36 that receive screws 22) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 5. Richelsoph et al. disclose wherein a first and second fastener (screws 22) are inserted into the first and second screw holes (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 6. Richelsoph et al. disclose wherein when the first and second fastener are advanced in the first and second screw holes, the first and second clamping elements secure and retain the transverse rod and the pivot arm secures and retains the elongated rod simultaneously (para. 0043 states that as screw 50 is tightened, it causes flanges 36a of collar 36 to bear against the transverse rod and lock it in place; para. 0052 states that as screw 22 is tightened, it forces lever member 76 to rotate about pivot pin 75 to fixedly clamp rod 12) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 7. Richelsoph et al. disclose wherein the clamping element comprises a collet (Fig. 2A shows that collar 36 is in the form of a collet) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 8. Richelsoph et al. disclose wherein transverse rod is securable in any angle by the first and second locking heads (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052).  The Examiner is interpreting “any angle” as being any angle from 0° to 360° because a specific angle is not specified.  The Examiner also notes that the claim does not recite a variety of angles.
Claim 9. Richelsoph et al. disclose wherein the first pivot arm is coupled to the first locking head by at least two lateral elements (pivot pin 75 and screw 22) extending from a first base element (upper clamping element 16 and lower clamping member 70) of the first locking head and the second pivot arm is coupled to the second locking head 
Claim 10. Richelsoph et al. disclose wherein the transverse rod is curved (the transverse rod has a circular cross-section and thus its outer surface is curved) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 11. Richelsoph et al. disclose a method for stabilizing a posterior rod construct position in a spine of a patient, said method comprising: positioning a plurality of bone anchors or hooks (see “anchors in the form of hooks and/or screws” in para. 0005) on the spine (see para. 0005); positioning at least two elongated rods (rods 12) so that the bone anchors capture and retain the at least two elongated rods (see “pair of rods” in para. 0005); positioning a transverse connector to be coupled to the at least two elongated rods (see Figs. 12A-12B), the transverse connector having a transverse rod (see rod connected to both upper clamping elements 16 as shown in Figs. 12A-12B) with opposing first and second ends, the first end being retained within a portion of the first locking head (first locking head is one set of upper clamping element 16 and lower clamping member 70) and the second end being retained within a portion of the second locking head (second locking head is other set of upper clamping element 16 and lower clamping member 70), and the first locking head having a first pivot arm (lever member 76) for engaging and capturing one of the at least two elongated rods and the second locking head having a second pivot arm (lever member 76) for engaging and capturing a second one of the at least two elongated rods; securing the first end of the transverse 
Claim 12. Richelsoph et al. disclose positioning the at least two elongated rods parallel to one another (see abstract) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 13. Richelsoph et al. disclose advancing the fastener in the first locking head so that a first clamping element (collar 36) secures and retains the transverse rod and a pivot arm (lever member 76) secures and retains the elongated rod simultaneously (para. 0043 states that as screw 50 is tightened, it causes flanges 36a of collar 36 to bear against the transverse rod and lock it in place; para. 0052 states that as screw 22 is tightened, it forces lever member 76 to rotate about pivot pin 75 to fixedly clamp rod 12) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 14. Richelsoph et al. disclose advancing the fastener in the second locking head so that a second clamping element (collar 36) secures and retains the transverse 
Claim 15. Richelsoph et al. disclose positioning and securing the opposing ends of the transverse rod in any angle by the first and second locking heads (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052).  The Examiner is interpreting “any angle” as being any angle from 0° to 360° because a specific angle is not specified.  The Examiner also notes that the claim does not recite a variety of angles.
Claim 16. Richelsoph et al. disclose wherein the first and second locking heads comprise a first and second screw hole (holes in collar 36 that receive screws 22) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 17. Richelsoph et al. disclose wherein a first and second fastener (screws 22) are inserted into the first and second screw holes (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 18. Richelsoph et al. disclose wherein when the first and second fasteners are advanced in the first and second screw holes, the first and second clamping elements (collars 36) secure and retain the transverse rod (para. 0043 states that as screw 50 is tightened, it causes flanges 36a of collar 36 to bear against the transverse rod and lock it in place; para. 0052 states that as screw 22 is tightened, it forces lever 
Claim 19. Richelsoph et al. disclose wherein the first and second clamping elements each comprise a collet (Fig. 2A shows that collar 36 is in the form of a collet) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 20. Richelsoph et al. disclose wherein the transverse rod is curved (the transverse rod has a circular cross-section and thus its outer surface is curved) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773